Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Amendment filed on 10/26/2022 and is a response to said Amendment.

Terminal Disclaimer
The terminal disclaimer filed on 10/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,726,673 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                                                                                                                     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Ward et al., US  20140141864 (Ward) in view of Baerlocher et al., US 20140364199 (Baerlocher)
Regarding Claim 1. 
Ward discloses at least one non-transitory computer readable medium that stores a plurality of instructions (para 100) for use with a secondary game on a mobile computing device associated with a primary game on one of a plurality of networked electronic gaming machines (para 36), each of which has a different code associated with it (para 32, 36. Each electronic gaming machine has a code associated with it so a mobile device can connect with the respective electronic gaming machine.), and a first database (Fig 4, elem 470; para 37) of historical data related to wagers made by players during multiple plays of at least one of the electronic gaming machines (para 27, 37-38, 43, 76. The player account, at the computer level, can be associated with the player, and therefore any actions associated with the player can also be associated with the player account. Since the player accounts specify information about the player, a player’s wagering history is interpreted as specific information associated to a player account.), the first database being operatively connected to the networked electronic gaming machines (Fig 4, para 37. The figure depicts an account server connected via a communications network, elem 422, to a gaming machine, elem 460), the plurality of instructions, when executed by at least one processor causes the at least one processor to:
	store each code in electronic form in a second database that is operatively connected to the networked electronic gaming machines (Fig 3, elem 317; Fig 4, elem 450. Para 32, 36, 85, 91, 93. The wagering game server can also include a content store configured to contain content to present on the wagering game machine. In this case, code such as a QR code, is interpreted as being stored on the content store of the wagering game server so that it can be presented as a code to be scanned via mobile device as depicted in Fig 3. The wagering game server, elem 450, is interpreted as the second database which is connected via a communications network, elem 422, to an electronic gaming machine, elem 460, is used for implementing the invention and stores data for implementation and therefore interpreted as a database that would store codes for implementing the connection between an electronic gaming machine and a mobile device.); 
	receive at the second database an electronic code associated with one of the electronic gaming machines responsive to operatively engaging the mobile computing device of one of the players with the code associated with the one electronic gaming machine thereby associating the one electronic gaming machine with the mobile computing device (para 32, 36-37, 85. Each electronic gaming machine is associated with a code that allows a mobile device to be connected to it and therefore associated with it. To further elaborate, since the wagering sever is used for establishing communications between an electronic gaming machine and a mobile device, this means the wagering server is used for presenting a code, such as a QR code, on an electronic gaming machine where, in response to the code being scanned, the code is detected and received by the wagering server so that a connection can be established between the mobile device and the electronic gaming machine..);
	receive a signal at the one electronic gaming machine that uniquely identifies the one player thereby associating the one electronic gaming machine with the one player (para 32, 36-37, 85. Login procedures being undergone is interpreted as signals being received that would uniquely identify a player to an electronic gaming machine.); 
	initiate the secondary game on the mobile computing device over the wireless network (Fig 1, elem 142. para 25-26. Secondary content is provided on the mobile device.); 
	permit the one player to play the secondary game on the mobile computing device (Fig 1, elem 142. para 25-26, 39).
	While Ward does disclose the player being able to play a secondary game (para 39, 46) in which there can be an award based on said secondary game (para 24, 40) wherein an award can be based on historical data related to the player in a database (para 40, 43, 84. Player preference regarding award type, history of play, social contacts rewards of the secondary game. This data related to the player preferences regarding award type is interpreted as the data related to the one player in a database.), Ward failed to disclose wherein the resulting award from the secondary game on the mobile device is to be delivered to the one electronic gaming machine.
	However, Ward does disclose wherein play of the secondary game can result players winning and the funds from game play being transferred from a wagering server to the mobile device (para 70-71).
	Furthermore, Baerlocher discloses of a gaming system (Abstract) in which a communication link can be established between a mobile device and a wagering machine (para 34-35) wherein players can use the mobile device for playing a games (para 40) wherein funds on the mobile device can be transferred from the mobile device to the wagering machine (Fig 6, para 11, 19, 36-37) because the mobile device can be used as a virtual wallet which would allow for the transfer of funds between other mobile devices and wagering games (para 36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Baerlocher’s teachings with Ward because it would allow the mobile device to be utilized as that of a virtual wallet as taught by Baerlocher.
	To further elaborate, because Ward teaches that the result of game play on the mobile device can result in the transfer of funds onto the mobile device, the incorporation of Baerlocher’s teachings would mean that the funds on the mobile device of Ward can be transferred over to the wagering machine of Ward.

Regarding Claim 4. 
Ward and Baerlocher disclose the least one non-transitory computer readable medium of claim 1, Ward further discloses wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to display a virtual world on at least a portion of a display screen of the mobile computing device (Fig 1, elem 142; Fig 5, elem 541 para 39, 45. Wagering content being presented on a mobile device is interpreted as a virtual world.).

Regarding Claims 6, 14. 
Ward further discloses informing the one player via a display screen on the mobile computing device that he or she is eligible to receive the at least one award (Fig 5, elem 541; para 45, 50. The interface presented to the player on the mobile device is interpreted as presenting players with information that he or she is eligible to receive at least one award. The mobile device can also be used for presenting “for fun” content which can also be interpreted as a form of award as well.)

Regarding Claims 7, 15. 
Ward further discloses receiving a signal generated by touching a display screen of the mobile computing device (para 32, 90, 109. The mobile device can have touchscreen as a form of input and is therefore interpreted as capable of generating signals that represents the touching of the display screen.).

Regarding Claim 8. 
Ward discloses at least one non-transitory computer readable medium that stores a plurality of instructions for use with a player-tracking database that stores historical data related to wagers made by players during multiple plays of at least one of a plurality of networked electronic gaming machines (Fig 4, elem 470; para 27, 32, 43, 76. A player tracking database is interpreted as the account server used for keeping track of players gaming activities since player information is used for players logging into the wagering game system.), the plurality of instructions, when executed by at least one processor, causes the at least one processor to: 
	associate a different code with each of a plurality of different electronic gaming machines (para 32, 36.); 
	permit one of the players of the electronic gaming machines to connect a mobile computing device of the one player to a wireless network that is operatively connected to the networked electronic gaming machines (para 32, 36-37); 
present a user interface on a display screen of the mobile computing device to the one player (Fig 5, elem 541, para 45); 
	receive electronic signals generated by one of the codes at the mobile computing device thereby associating the mobile computing device with one of the electronic gaming machines (para 32, 36-37, 85. When a code associated with an electronic gaming machine is scanned, the mobile device becomes associated with the electronic gaming machine.); 
	transmit, via the wireless network, information identifying the code to a database of codes (Fig 4, para 32, 36, 85. When a code is scanned so that it can be associated with a mobile device, this is interpreted as a code being transmitted and referenced with a database of codes, that is stored on a wagering server, in order to determine which electronic gaming machine the code is associated with.); 
	receive a signal at the one electronic gaming machine that uniquely identifies the one player thereby associating the one electronic gaming machine with the one player (para 32, 36-37); 
	associate at least one award with the identified player, the at least one award being based on the historical data related to the identified player in the player- tracking database (para 24, 40, 43); 
	receive a user interaction from the identified player with the virtual world via the user interface (Fig 1, elem 142; Fig 5, elem 541 para 39, 45. Wagering content being presented on a mobile device is interpreted as a virtual world with which users can interact via a user interface.); and 
	While Ward does disclose the player being able to play a secondary game (para 39, 46) in which there can be an award based on said secondary game (para 24, 40), Ward failed to disclose applying the at least the at least one award directly to the one electronic gaming machine responsive to the user interaction.
	However, Ward does disclose wherein play of the secondary game can result players winning and the funds from game play being transferred from a wagering server to the mobile device (para 70-71).
	Furthermore, Baerlocher discloses of a gaming system (Abstract) in which a communication link can be established between a mobile device and a wagering machine (para 34-35) wherein players can use the mobile device for playing a games (para 40) wherein funds on the mobile device can be transferred from the mobile device to the wagering machine (Fig 6, para 11, 19, 36-37) because the mobile device can be used as a virtual wallet which would allow for the transfer of funds between other mobile devices and wagering games (para 36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Baerlocher’s teachings with Ward because it would allow the mobile device to be utilized as that of a virtual wallet as taught by Baerlocher.
	To further elaborate, because Ward teaches that the result of game play on the mobile device can result in the transfer of funds onto the mobile device, the incorporation of Baerlocher’s teachings would mean that the funds on the mobile device of Ward can be transferred over to the wagering machine of Ward.

Regarding Claim 9. 
Ward and Baerlocher disclose the at least one non-transitory computer readable medium of claim 6, Baerlocher further discloses wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to apply the at least the at least one award to the one electronic gaming machine responsive to selection of one of a plurality of possible interactions via the user interface (Abstract, para 21. A user has a plurality of inputs to choose from for applying the at least one award from a mobile device to the electronic gaming machine via user interface.).

Regarding Claim 11. 
Ward and Baerlocher disclose the at least one non-transitory computer readable medium of claim 6, Ward further discloses wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to display a virtual world on at least a portion of the display screen (Fig 1, elem 142; Fig 5, elem 541 para 39, 45.).

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable Ward et al., US  20140141864 (Ward) and Baerlocher et al., US 20140364199 (Baerlocher) in view of Nguyen, US 20010306400 (Nguyen)
Regarding Claims 2, 12-13. 
Ward and Baerlocher failed to disclose displaying the real world on at least a portion of a display screen of the mobile computing device.
	However, Nguyen discloses of a system in which mobile devices can be used to display a map of the mobile device within a casino environment which can be live video (para 68) so that the user of the mobile device may be able to ascertain what predefined zone of the casino he/she is within (para 68).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate, Nguyen’s teachings with Warm and Baerlocher because it would allow the user of the mobile device may be able ascertain what predefined zone of the casino he/she is within as taught by Nguyen.
	To further elaborate on the Examiner’s interpretation, since a mobile device can be used for displaying a map of the device’s location, this is interpreted as teaching the limitation of displaying a real world on at least a portion of a display screen of the mobile computing device. In other words, by combining Nguyen’s teachings with Ward and Baerlocher, the mobile device has been improved upon as it also allows for a real world to be displayed on the display screen of the mobile device.
	The Examiner would also like to point out it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to display the real world on the display screen of the mobile device over which at least a portion of a virtual world is displayed because such techniques are well known and can be implemented in a manner similar to that of the popular game Pokemon Go as indicated by the applicant in para 17 of the applicant’s own PG-publication.

Regarding Claim 3. 
Ward and Baerlocher and Nguyen disclose the least at one non-transitory computer readable medium of claim 2, Ward further discloses wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to display a virtual world on at least a portion of the display screen (Fig 1, elem 142; Fig 5, elem 541 para 39, 45. Wagering content being presented on a mobile device is interpreted as a virtual world.).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Ward et al., US  20140141864 (Ward) and Baerlocher et al., US 20140364199 (Baerlocher) in further view of Pascal et al., US 8827160 (Pascal)
Regarding Claim 5, 10. 
Ward and Baerlocher displaying on the display screen a plurality of symbols, at least one of which is associated with the at least one bonus award; and receiving a selection from the player of one of the displayed symbols.
	However, Pascal teaches of a gaming system in which a game that is initiated by players canning a QR code on a portable device (Abstract, Col 2, lines 50-67) which results in displaying on the display screen a plurality of symbols, at least one of which is associated with the at least one bonus award (Fig 4. Col 4, line 54 to Col 5, lines 9); and receiving a selection from the player of one of the displayed symbols (Col 6, lines 20-24) because it allows players the added ability of winning prizes (Col 5, lines 54-67). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pascal’s teachings with Ward and Baerlocher because it allows players the added ability of winning prizes as a result of scanning a QR code as taught by Pascal.
	The Examiner would also like to point out that Ward can also be broadly interpreted as teaching a display screen of the mobile computing device a plurality of symbols, at least one of which is associated with the at least one award (Fig 1, elem 142, para 40. The figure depicts symbols in the form of boxes in which those symbols are associated with awards, such as $30 and/or $5. The content is also associated with monetary and non-monetary prizes which means the symbols depicted in the figure is associated with monetary and non-monetary prizes.); and receive a selection from the player of at least one of the displayed symbols (Fig 1, elem 142; para 39. The content of the mobile game is associated with a picking game in which players make an input and is being provided an award accordingly, such as $30 and/or $5).


Response to Arguments

Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant states:


"In Baerlocher, a "transfer" of the wagering game object occurs when the wagering game object, which is presently on a mobile device to be sent from the mobile device to the wagering game machine. This does not teach delivering anything "directly to the one electronic gaming machine," as presently claimed. In other words, the delivery of the wagering game object to the wagering game machine is not "direct" in that the funds are first awarded to and sent to the mobile device, and then transferred [form] the mobile device to the wagering game machine. This does not teach direct delivery as claimed.”
	The Examiner disagrees. It should also be noted that Baerlocher actually discloses in paragraph 34 “As with transfers between mobile devices, transfers between a mobile device and a wagering game machine can occur via any suitable communications medium. In some embodiments, the mobile device communicates directly with the wagering game machine via a communications network (a Wi-Fi network, cellular network, etc.).” can easily be interpreted as disclosing that transfers are actually done “directly” between devices.
“The motivation to combine is not the references is not supported”
	The Examiner disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to incorporate Baerlocher’s teachings with Ward, as explained in the rejection above, was because it would allow the mobile device to be utilized as that of a virtual wallet as taught by Baerlocher.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715